EXHIBIT 10.71
 
NEITHER THIS NOTE NOR THE SECURITIES THAT MAY BE ISSUED BY THE COMPANY UPON
CONVERSION HEREOF (COLLECTIVELY, THE "SECURITIES") HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. NEITHER THE SECURITIES NOR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED:
(i) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE 1933
 
ACT, OR APPLICABLE STATE SECURITIES LAWS; OR (ii) IN THE ABSENCE OF AN OPINION
OF COUNSEL, IN A FORM ACCEPTABLE TO THE ISSUER, THAT REGISTRATION IS NOT
REQUIRED UNDER THE 1933 ACT OR; (iii) UNLESS SOLD, TRANSFERRED ORASSIGNED
PURSUANT TO RULE 144 UNDER THE 1933 ACT.
 
REPLACEMENT CONVERTIBLE NOTE
 
$
25,000.00                                                                      
March 27, 2014 (the "Issuance Date")

 
FOR VALUE RECEIVED, Sanomedics International Holdings Inc., a Delaware
Corporation (the "Company") doing business in Florida; hereby promises to pay to
the order of Jax Capital Growth, LLC an accredited investor and New York LLC, or
its assigns (the "Holder") the pri ncipal am ount of Twenty Five Thousand
Dollars ($25,000.00) (the "Loan"), together with interest thereon at the annual
rate of twelve (12%) percent. The principal amount of the Loan shall be payable
on or before Sept 27th , 2014 (the "Maturity Date"). Interest shall accrue on
such principal amount from the date of this Note and shall be payable in full
together with the principal amount hereof on the Maturity Date.
 
The principal balance of this Note shall be payable pursuant to Paragraph 1.
 
1. Payments of Principal and Interest.
 
(a) Pre-Payment of Principal. This note would have a cash redemption premium of
125% of the principal amount and may be prepaid at any time by the issuer. The
principal balance of this Note shall be paid to the Holder hereof on the Demand
after the Maturity Date.
 
(b) fill Payment. The principal balance of this Note shall be paid to the Holder
hereof on the Maturity Date.
 
(c) Default Interest. Any am ount of principal on this Note which is not paid
when due shall bear twelve percent (12%) interest per annum from the date
thereof until the same is paid ("Default Interest") and the Holder, at the
Holder's sole discretion, may include any accrued but unpaid Default Interest in
the Conversion Amount.
 
(d) General Payment Provisions. This Note shall be made in lawful money of the
United States of America by check to such account as the Holder may from time to
time designate by written notice to the Company in accordance with the
provisions of this Note. Whenever any amount expressed to be due by the terms of
this Note is due on any day which is not a Business Day (as defined below), the
same shall instead be due on the next succeeding day which is a Business Day
and, in the case of any interest payment date which is not the date on which
this Note is paid in full, the extension of the due date thereof shall not be
taken into account for purposes of determining the amount of interest due on
such date. For purposes of this Note, "Business Day" shall mean any day other
than a Saturday, Sunday or a day on which commercial banks in the State of
Georgia are authorized or required by law or executive order to remain closed.
 
2, Conversion of Note. At any time prior to the Maturity Date, this Note and
accrued interest shall be convertible into shares of the Company's common stock,
share (the "Common Stock'), on the terms and conditions set forth in this
Paragraph 2.
 
 
1

--------------------------------------------------------------------------------

 
 
(a) Certain Defined Terms. For purposes of this Note, the following terms shall
have the following meanings:
 
(1) "Conversion Amount" means the sum of (A) the principal amount of this Note
to be converted with respect to which this determination is being made, and (B)
Unpaid Interest or Default Interest, if any, if so included at the Holder's sole
discretion.
 
(2) "Conversion Price" means 70% discount to the average of the three lowest
closing prices on the previous ten (10) trading days to the date of Conversion,
with a maximum conversion price equal to that price that would be obtained if
the conversion were to be made on the date that this note was executed.
 
(3) "Other Note" means the convertible notes, other than this Note, issued by
the Company to the Holder whether prior, simultaneously with or hereinafter
executed.
 
(4) "Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.
 
(b) Holder's Conversion Right.At any time or times on or after the Maturity
Date, the Holder shall be entitled to convert all of the outstanding and unpaid
principal amount of this Note into fully paid and non-assessable shares of
Common Stock in accordance with Paragraph 2(d), at the Conversion Rate (as
defined below). The Company shall not issue any fraction of a share of Common
Stock upon any conversion; if such issuance would result in the issuance of a
fraction of a share of Common Stock, the Company shall round such fraction of a
share of Common Stock up to the nearest whole share.
 
(c) Conversion Rate.The number of shares of Common Stock issuable upon
conversion of a Conversion Amount of this Note pursuant to Paragraph 2(b) shall
be determined according to the following formula (the "Conversion Rate"):
 
Conversion Amount / Conversion Price = number of shares of Common Stock issuable
upon conversion of a Conversion Amount of this Note
 
(d) Conversion Amount. Loan shall be converted pursuant to Rule 504(b) of
regulation D prom Llgated by the Securities and Exchange Commission under the
Securities Act of 1933, as amended, into un-legend shares at the Conversion
Price.
 
(e) Mechanics of Conversion.The conversion of this Note shall be conducted in
the following manner:
 
Holder's Delivery Requirements.To convert this Note into shares of Common Stock
on any date set forth in the Conversion Notice by the Holder (the "Conversion
Date"), the Holder hereof shall (A) transmit by facsimile (or otherwise
deliver), for receipt on or prior to 11:59 p.m., Eastern Time on such date, a
copy of a fully executed notice of conversion in the form attached hereto as
Exhibit 2.(e)(1) (the "Conversion Notice") to the Company; and (B) surrender to
a common carrier for delivery to the Company as soon as practicable following
the date of the Conversion Notice original of the Note being converted.
 
 
2

--------------------------------------------------------------------------------

 
 
CornpanVs Response. Upon receipt by the Company of a copy of a Conversion
Notice, the Company shall as soon as practicable, but in no event later than
three (3) Business Days after receipt of such Conversion Notice, send, via
facsimile and overnight courier, a confirmation of receipt of such Conversion
Notice (the "Conversion Confirmation") to such Holder indicating that the
Company will process such Conversion Notice in accordance with the terms herein.
Within five (5) Business Days after the date of the Conversion Confirmation, the
Company shall issue and surrender to a common carder for delivery to the address
as specified in the Conversion Notice, a certificate, registered in the name of
the Holder, for the number of shares of Common Stock to which the Holder shall
be entitled. If less than the full principal amount of this Note is submitted
for conversion, then the Company shall within five (5) Business Days after
receipt of the Note and at its own expense, issue and deliver to the Holder a
new Note for the outstanding principal amount not so converted; provided that
such new Note shall be substantially in the same form as this Note.
 
Record Holder. The person or persons entitled to receive the shares of Common
Stock issuable upon a conversion of this Note shall be treated for all purposes
as the record holder or holders of such shares of Common Stock on the Conversion
Date.
 
Taxes. The Company shall pay any and all taxes that may be payable with respect
to the issuance and delivery of Common Stock upon the conversion of Notes.
 
3. Other Rights of Holders.
 
(a) Reorganization, Reclassification, Consolidation, Mercier or Sale. Any
recapitalization, reorganization, reclassification, consolidation, merger, sale
of all or substantially all of the Company's assets to another Person or other
transaction which is effected in such a way that holders of Common Stock are
entitled to receive (either directly or upon subsequent liquidation) stock,
securities or assets with respect to or in exchange for Common Stock is referred
to herein as "Organic Change." Prior to the consummation of any (i) Organic
Change or (i) other Organic Change following which the Company is not a
surviving entity, the Company will secure from the Person purchasing such assets
or the successor resulting from such Organic Change (in each case, the
"Acquiring Entity") a written agreement (in form and substance reasonably
satisfactory to the Holder) to deliver to Holder in exchange for this Note, a
security of the Acquiring Entity evidenced by a written instrument substantially
similar in form and substance to this Note, and reasonably satisfactory to the
Holder.Prior to the consummation of any other Organic Change, the Company shall
make appropriate provision (in form and substance reasonably satisfactory to the
Holders of a majority of the Conversion Amount of the Notes then outstanding) to
ensure that each of the Holders will thereafter have the right to acquire and
receive in lieu of or in addition to (as the case may be) the shares of Common
Stock immediately theretofore acquirable and receivable upon the conversion of
such Holder's Note, such shares of stock, securities or assets that would have
been issued or payable in such Organic Change with respect to or in exchange for
the number of shares of Common Stock which would have been acquirable and
receivable upon the conversion of such Holder's Note as of the date of such
Organic Change (without taking into account any limitations or restrictions on
the convertibility of the Note).
 
(b). Security Interest. None.
 
4 Reservation of Shares. The Company shall at all times, so long as any
principal amount of the Notes is outstanding, reserve and keep available out of
its authorized and unissued Common Stock, solely for the purpose of effecting
the conversion of the Notes, such number of shares of Common Stock as shall at
all times be sufficient to effect the conversion of all of the principal amount
of the Notes then outstanding; provided that the number of shares of Common
Stock so reserved shall at no time be less than one hundred twenty percent
(125%) of the number of shares of Common Stock for which the principal amount of
the Notes are at any time convertible. The initial number of shares of Common
Stock reserved for conversions of the Notes and each increase in the number of
shares so reserved shall be allocated pro rata among the Holders of the Notes
based on the principal amount of the Notes held by each Holder at the time of
issuance of the Notes or increase in the number of reserved shares, as the case
may be. In the event a Holder shall sell or otherwise transfer any of such
Holder's Notes, each transferee shall be allocated a pro rata portion of the
number of reserved shares of Common Stock reserved for such transferor. Any
shares of Common Stock reserved and allocated to any Person which ceases to hold
any Notes shall be allocated to the remaining Holders, pro rata based on the
principal amount of the Notes then held by such Holders.
 
 
3

--------------------------------------------------------------------------------

 
 
5. Voting Rights: Holders shall have no voting rights, except as required by
law.
 
6. Reissuance of Note. In the event of a conversion or redemption pursuant to
this Note of less than all of the Conversion Amount represented by this Note,
the Company shall promptly cause to be issued and delivered to the Holder, upon
tender by the Holder of the Note converted or redeemed, a new note of like tenor
representing the remaining principal amount of this Note which has not been so
converted or redeemed and which is in substantially the same form as this Note.
 
7. Defaults and Remedies.
 
(a) Events of Default. An "Event of Default" is: (i) default for ten (10) days
in payment of interest or Default Interest on this Note; (i) default in payment
of the principal amount of this Note when due; (iii) failure by the Company for
thirty (30) days after notice to it to comply with any other material provision
of this Note; (iv) if the Company pursuant to or within the meaning of any
Bankruptcy Law; (A) commences a voluntary case; (B) consents to the entry of an
order for relief against it in an involuntary case; (C) consents to the
appointment of a Custodian of it or for all or substantially all of its
property; (D) makes a general assignment for the benefit of its creditors; or
(E) admits in writing that it is generally unable to pay its debts as the same
become due; or (vi) a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that: (I) is for relief against the Company in an
involuntary case; (2) appoints a Custodian of the Company or for all or
substantially all of its property; or (3) orders the liquidation of the Company
or any subsidiary, and the order or decree remains unstayed and in effect for
thirty (30) days. The Term "Bankruptcy Law" means Title 11, U.S. Code, or any
similar Federal or State Law for the relief of debtors. The term "Custodian"
means any receiver, trustee, assignee, liquidator or similar official under any
Bankruptcy Law.
 
(b) Remedies. If an Event of Default occurs and is continuing for more than
thirty (30) days, the Holder of this Note may declare this entire Note,
including any interest and Default Interest and other amounts due, to be due and
payable immediately.
 
8. Vote to Change the Terms of this Note. This Note and any provision hereof may
only be amended by an instrument in writing signed by the Company and holders of
a majority of the aggregate Conversion Am ount of the Notes then outsta nding.
 
9. Lost or Stolen Note. Upon receipt by the Company of evidence satisfactory to
the Company of the loss, theft, destruction or mutilation of this Note, and, in
the case of loss, theft or destruction, of an indemnification undertaking by the
Holder to the Company in a form reasonably acceptable to the Company and, in the
case of mutilation, upon surrender and cancellation of the Notes, the Company
shall execute and deliver a new Note of like tenor and date and in substantially
the same form as this Note; provided, however, the Company shall not be
obligated to re-issue a Note if the Holder contemporaneously requests the
Company to convert such remaining principal amount into Comm on Stock.
 
10. Payment of Collection, Enforcement and Other Costs. If: (i) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding; or (i) an attorney is retained to
represent the Holder of this Note in any bankruptcy, reorganization,
receivership or other proceedings affecting creditors' rights and involving a
claim under this Note, then the Company shall pay to the Holder all reasonable
attorneys' fees, costs nd expenses incurred in connection therewith, in addition
to all other amounts due hereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
11. Cancellation. After all principal and accrued interest at any time owed on
this Note has been paid in full; this Note shall automatically be deemed
canceled, shall be surrendered to the Company for cancellation and shall not be
reissued.
 
12. Waiver of Notice. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Securities Purchase Agreement.
 
13. Governing Law. This Note shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the laws of the issuer's state of
incorporation and where business is conducted, without giving effect to
provisions thereof regarding conflict of laws. Each party hereby irrevocably
submits to the non-exclusive jurisdiction of the state and federal courts for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient foam or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by sending by certified mail or
overnight courier a copy thereof to such party at the address for such notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
14. Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note, at law or in equity (including
a decree of specific performance and/or other injunctive relief), and no remedy
contained herein shall be deemed a waiver of compliance with the provisions
giving rise to such remedy and nothing herein shall limit a Holder's right to
pursue actual damages for any failure by the Company to comply with the terms of
this Note. The Company covenants to each Holder of Notes that there shall be no
characterization concerning this instrument other than as expressly provided
herein. Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the Holder thereof and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof).
 
15. Specific Shall Not Limit General; Construction. No specific provision
contained in this Note shall limit or modify any more general provision
contained herein. This Note shall be deemed to be jointly drafted by the Company
and all Holders and shall not be construed against any person as the drafter
hereof.
 
16. Failure or Indulgence Not Waiver. No failure or delay on the part of this
Note in the exercise of any power, right or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or father exercise thereof or of any other
right, power or privilege.
 
17. Failure to Fund. This Note, if not funded in full within two business days
upon receipt by the Holder of this executed Note, shall be null and void.


 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Note to be signed by its CEO, on
and as of the Issuance Date.
 

  Sanomedics International Holdings Inc.          
 
By:
/s/ David C. Langle       David Langle       CFO  

 
 
6

--------------------------------------------------------------------------------